UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedMarch 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Taylor Consulting Inc. (Exact name of registrant as specified in its charter) Delaware 30-0721344 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. 65 Ursini Dr. Hamden, CT (Address of principal executive offices) (Zip Code) Telephone:619-301-8645 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every InteractiveData File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.)YesoNox The aggregate market value of the Registrant’s Common Stock held by non-affiliates of the Registrant (based upon the closing price of the Registrant’s Common Stock as of September 30, 2012) was approximately $60,400 (based on 3,020,000 shares of common stock owned by non-affiliates at a price of $.02 per share for aggregate of approximately $60,400). Shares of the Registrant’s Common Stock held by each executive officer and director and by each entity or person that, to the Registrant’s knowledge, owned 5% or more of the Registrant’s outstanding Common Stock as of September 30, 2012 have been excluded in that such persons may be deemed to be affiliates of the Registrant. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of outstanding shares of Registrant’s Common Stock, $0.001 par value, was 8,020,000 shares as of March 31, 2013. TABLE OF CONTENTS PART I Page Item 1. Description of Business 4 Item 2. Description of Property 8 Item 3. Legal Proceedings 8 Item 4. Mine Safety Disclosures 8 Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 9 Item 6. Selected Consolidated Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 15 Item 8. Financial Statements F-1 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosures 16 Item 9A. Controls and Procedures 16 Item 9B. Other Information 16 Item 10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 17 Item 11. Executive Compensation 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13. Certain Relationships and Related Transactions, and Director Independence. 21 Item 14. Principal Accountant Fees and Services 21 Item 15. Exhibits 22 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS AND INFORMATION This Annual Report on Form 10-K, the other reports, statements, and information that we have previously filed or that we may subsequently file with the Securities and Exchange Commission, or SEC, and public announcements that we have previously made or may subsequently make include, may include, incorporate by reference or may incorporate by reference certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and are intended to enjoy the benefits of that act. Unless the context is otherwise, the forward-looking statements included or incorporated by reference in this Form 10-K and those reports, statements, information and announcements address activities, events or developments that Taylor Consulting, Inc. (hereinafter referred to as “we,” “us,” “our,” “our Company” or “Taylor Consulting”) expects or anticipates, will or may occur in the future. Any statements in this document about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “will continue,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions. Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this document. All forward-looking statements concerning economic conditions, rates of growth, rates of income or values as may be included in this document are based on information available to us on the dates noted, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results may differ materially from those in such forward-looking statements due to fluctuations in interest rates, inflation, government regulations, economic conditions and competitive product and pricing pressures in the geographic and business areas in which we conduct operations, including our plans, objectives, expectations and intentions and other factors discussed elsewhere in this Report. Certain risk factors could materially and adversely affect our business, financial conditions and results of operations and cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us, and you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made and we do not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. The risks and uncertainties we currently face are not the only ones we face. New factors emerge from time to time, and it is not possible for us to predict which will arise. There may be additional risks not presently known to us or that we currently believe are immaterial to our business. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.If any such risks occur, our business, operating results, liquidity and financial condition could be materially affected in an adverse manner. Under such circumstances, you may lose all or part of your investment. The industry and market data contained in this report are based either on our management’s own estimates or, where indicated, independent industry publications, reports by governmental agencies or market research firms or other published independent sources and, in each case, are believed by our management to be reasonable estimates. However, industry and market data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market shares. We have not independently verified market and industry data from third-party sources. In addition, consumption patterns and customer preferences can and do change. As a result, you should be aware that market share, ranking and other similar data set forth herein, and estimates and beliefs based on such data, may not be verifiable or reliable. 3 PART I Item 1. Description of Business Organization Taylor Consulting Inc., or the “Company,” is a Delaware corporation formed on February 29, 2012. Our principal executive office is located at 65 Ursini Dr., Hamden, CT 06514. Telephone: 619-301-8645. Business We are a development stage company. We are a basketball sports consulting company that provides consultation, feedback, coaching and program management to youth and adult basketball teams, leagues, tournaments and programs. We have engaged in and/or will in the future engage in or continue to engage in the following types of activities which have already resulted in our generating $62,700 of revenue from inception through March 31, 2013: · Basketball Player Evaluation Camps o Kentucky Basketball Evaluation Camp for invitation to a National Exposure Camp o Connecticut evaluation camp for future invitational exposure camp Hawaii Invitational Camp, Hibasketball skills development and evaluation camp Alaska Invitational Camp basketball skill development and evaluation camp Oklahoma City, OK basketball skill development and evaluation Camp International Basketball Events Melbourne, Australia skill development/evaluation basketball camp Tokyo, Japan international basketballskill development and evaluation camp · Consultation, feedback, coaching and program management to youth and adult basketball teams, leagues, tournaments and programs. o Northern California consultation of high school/AAU Program for future exposure o Washington DC consultation of high school program/AAU future possibilities Elite Sports, o Connecticut consultation w/ basketball coach for future exposure o North Virginia Sportsplex consult for basketball training program/facility o Linden ,CA consultation of high school program o Connecticut Elite consultation of AAU program for future exposure 4 · Program development and management, including tournament organization and operation, as well as feedback and detailed analysis of events and programs for these various basketball related events and activities. o Double Pump Tournament organization and operation o Fullerton, CA basketball skills camp organization and operation o Mission Viejo, CA basketball camp organization and operation o Fullerton, CA basketball camp organization and operation o Newport, CA basketball camp organization and operation o Redlands, CA basketball camp organization and operation o Walnut Recreation basketball camp organization and operation o Fullerton, CA basketball camp organization and operation o Mission Viejo, CA basketball camp organization and operation · Coaching for individual players within organizations as well as basketball program coaches and administrators, providing additional opportunity for individual basketball player and overall basketball program advancement. We focus on programs that we believe have a desire to do what is best for the individual player as well as the program as a whole. The better the program with regard to success on the court and the better the program with regard to the successes of the individual players to achieve success at the next level, the more likely it is that more kids will be enrolled which in turn can lead to more success for the program financially. Our goal is to enhance each program in these areas and provide every member of each program we are consulting with a better understanding of the processes involved with eventual achievement at the next level they are attempting to reach. Our advisory position will allow the individual and organization to better focus on a more realistic goal and narrow their own attempts at future successes. As an example, we will tell each player what level we feel they are best suited for, as well as explain the process involved in achieving a scholarship or walk on status at a university or college. With regards to the program, we will educate the coaches to become better on court managers as well as teach them the necessary skills to enhance the players’ experience. We will provide critiques as well as grade the program on a scale of 1-10. We will suggest items where we feel the program needs to improve which will ultimately allow for a better experience for the consumer. Our pricing strategy will be based on market value, size of the program and amount of feedback desired. We will charge between $50 and $150 per participant depending upon the number of persons enrolled and the nature of the program, such as the size of the market and the amount of feedback required. We will have different levels of consultation. We can simply run an event with no feedback, or we can run a program with feedback, both program organizers and players.Feedback can be in the form of video, written or verbal. There is the risk of personal injuries and accidents in connection with basketball events for which we are hired to perform management and consulting services as well as in connection with our coaching activities, which could subject us to personal injury or other claims and increase our expenses. Personal injuries and accidents may occur from time to time in connection with these planned activities which could subject us to claims and liabilities for personal injuries, reducing operating income. Although we maintain insurance polices that provide coverage within limits that are sufficient, in management’s judgment, to protect us from material financial loss for personal injuries sustained by persons who attend these events or who we coach in the ordinary course of business, there can be no assurance that such insurance will be adequate at all times and in all circumstances. 5 Marketing We plan a marketing campaign via direct messaging through social media such as Twitter, and Facebook. We plan to send out emails nationwide to a large database that we will accumulate over the years. We also plan on reaching out to middle schools, high schools and universities, as well as youth organizations such as the Boys and Girls clubs, YMCA’s, YWCA’s, Parks and Recreations departments and other forms of youth organizations such as the Boy Scouts and Girl Scouts; by meeting with these organizations in person once we have made contact thorough our marketing efforts. We believe strongly in face-to-face encounters and a personal touch. During the next 12 months, we anticipate engaging in the following activities to support the implementation of our business plan at the maximum optimal level, although we may vary our plans depending upon operational conditions and available funding: SUPPLEMENTAL ACTIONS COST Hire a promotional/advertising company to expand our reach domestically and internationally. They would get our name out to more coaches, design and provide official company clothing attire, table banners, tables, tents, pamphlets and similar products $ Contract a webmaster to maximize website optimization and perform daily updates. Add features to include newsletters, blog, and videos. Quicker site loading. Will also utilize search engine optimization. Will interconnect and manage all social media to include: LinkedIn, Twitter, Facebook, Youtube, Tumblr to spruce up the website and maintain it daily. $ Travel on road shows both domestically and internationally to promote our business.Network at major sporting events where we could advertise our services such asNBA finals, NCAA final 4, AAU nationals for all levels. $ Hire additional staff to work our events in order to have concurring events. $ Hire two additional coaches to consult and carry out our mission $ Purchase additional basketball training equipment to use for consulting engagements. Also purchase coaching videos to build company media library. $ Lease office space and upgrade office.Better phones, computers, iPads, video recording equipment, televisions we could travel with, desks, fax machine, and office furniture. $ Open online store to sell our products: Gear w/ our logo on it, instructional videos for all levels (beginner to expert) of players and coaches. $ Except for illness of management or cancellation of events by sponsors, the primary obstacle to implementing this plan will be the lack of available funding. As of March 31, 2013, we had approximately $43,246 in cash in the bank. We anticipate that we will incur certain costs irrespective of our operational and business development activities, including bank service fees and those costs associated with SEC filing requirements in remaining a public reporting company, estimated to be approximately $40,000 annually. We anticipate that we will incur a minimum of $48,000 in operational expenses during the next 12 months if we continue to implement our business plan at its current level, comprising expenses related to continuing to hold and participate in similar events at the same rate as we have. Accordingly, we estimate our total need for funds for operations at our current level, including all expense of remaining a public reporting company and continuing operations at their current level in the next 12 months to be $88,000. Thus, we anticipate an average monthly burn rate of no more than $7,334 during the next 12 months to maintain operations at their current level as well as pay costs associated with staying public. We believe that our current cash resources plus anticipated revenues during the next 12 months will be sufficient to meet these requirements. However, on April 1, 2012, we entered into a Funding Agreement with Dave Taylor, our president and Director, to provide operational and staying public funding for us in such amounts as are required to meet these needs if we do not generate sufficient cash flow in addition to our cash on hand to fund these expenses. 6 Competition Competition in the basketball sports coaching industry is intense. We will face direct competition by other sports consultants and coaching organizations, both large and small. The basketball sports coaching industry is fragmented. We will initially be a small competitor in the market. Our principal larger competitors will be more established national AAU organizations and shoe companies such as Nike and Adidas. We intend to compete with these larger competitors by providing a more “hands on” approach that specializes in a program’s specific needs and targeting more regional/local markets. There are numerous other small to mid-size sports consulting businesses which we will also compete with, by offering a program with management with a larger scale program experience. Our management has experience in the industry. Management has been involved in large national events such as Adidas Superstar Camp, National Phenom Camps, Adidas West Coast All-Star Camp, and Snow Valley Basketball Camp for over a decade working during school holidays and on weekends while teaching. Management knows what events are the best to attend to bring publicity and attention to specific players, coaches and programs. Most small market consultations do not have this national experience that our management has. On the other end of the spectrum, the larger more national companies have no focus on and experience with what goes on at a more local level. However, many of our existing and potential competitors have substantially greater research and product development capabilities and financial, marketing and human resources than we do. As a result, these competitors may: · succeed in developing services that are equal to or superior to our services or potential services or that achieve greater market acceptance than our services or potential services; · devote greater resources to developing, marketing or selling their services; · respond more quickly to new or emerging trends which could render our services or potential services obsolete or less preferable; · withstand price competition more successfully than we can; · establish cooperative relationships among themselves or with third parties that enhance their ability to address the needs of our customers or prospective customers; and As of March 31, 2013, $1,500 has been advanced under this Agreement. Regulatory and Environmental Matters For NCAA certified events, we need to follow NCAA guidelines which govern matters such as: · Certification of administration and coaches · Contacts between players and coaches/universities · Prohibition on illegal financial or material benefits from universities We are not subject to Environmental Regulations. 7 Research and Development We have not incurred research and development expenses in the last two fiscal years. Our Intellectual Property We have no intellectual property. Our Employees Our only employees are our management. We have no collective bargaining agreement with our employees. We consider our relationship with our employees to be excellent. Additional Information We are a public company and file annual, quarterly and special reports and other information with the SEC. We are not required to, and do not intend to, deliver an annual report to security holders. You may read and copy any document we file at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549. You can request copies of these documents by writing to the SEC and paying a fee for the copying cost. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference room. Our filings are also available, at no charge, to the public at http://www.sec.gov. Item 2. Description of Property Office space is currently provided by our president Dave Taylor in his residence at no charge. We do not intend to renovate, improve, or develop properties. We are not subject to competitive conditions for property and currently have no property to insure. We have no policy with respect to investments in real estate or interests in real estate and no policy with respect to investments in real estate mortgages. Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activities. Item 3. Legal Proceedings We are not a party to any material legal proceedings nor are we aware of any circumstance that may reasonably lead any third party to initiate material legal proceedings against us. Item 4. Mine Safety Disclosures None 8 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Trading History Our common stock is quoted on the Over-The-Counter Bulletin Board under the symbol “TAYO.” As of March 31, 2013, our stock has not traded. Dividends We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the Board of Directors considers relevant. There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Delaware Revised Statutes, however, prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: ● we would not be able to pay our debts as they become due in the usual course of business; or ● our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of stockholders who have preferential rights superior to those receiving the distribution, unless otherwise permitted under our articles of incorporation. Securities Authorized for Issuance Under Equity Compensation Plans None Item 6. Selected Consolidated Financial Data Not required. 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes, and other financial information included in this Form 10-Q. Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking. Forward-looking statements are, by their very nature, uncertain and risky. These risks and uncertainties include international, national, and local general economic and market conditions; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; change in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; the risk of foreign currency exchange rate; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. Although the forward-looking statements in this Report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them. Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. Overview Taylor Consulting Inc., or the “Company,” is a Delaware corporation formed on February 29, 2012. Our principal executive office is located at65Ursini Dr.,Hamden, CT 06514. Telephone:619-301-8645. Business We are a development stage company. We are a basketball sports consulting company that provides consultation, feedback, coaching and program management to youth and adult basketball teams, leagues, tournaments and programs. We have engaged in and/or will in the future engage in or continue to engage in the following types of activities which have already resulted in our generating $62,700 of revenue from inception through March 31, 2013: 10 · Basketball Player Evaluation Camps o Kentucky Basketball Evaluation Camp for invitation to a National Exposure Camp o Connecticut evaluation camp for future invitational exposure camp Hawaii Invitational Camp, Hibasketball skills development and evaluation camp Alaska Invitational Camp basketball skill development and evaluation camp Oklahoma City, OK basketball skill development and evaluation Camp International Basketball Events Melbourne, Australia skill development/evaluation basketball camp Tokyo, Japan international basketball skill development and evaluation camp · Consultation, feedback, coaching and program management to youth and adult basketball teams, leagues, tournaments and programs. o Northern California consultation of high school/AAU Program for future exposure o Washington, DC consultation of high school program/AAU future possibilities Elite Sports, o Connecticut consultation w/ basketball coach for future exposure o North Virginia Sportsplex consult for basketball training program/facility o Linden, CA consultation of high school program o Connecticut Elite consultation of AAU program for future exposure · Program development and management, including tournament organization and operation, as well as feedback and detailed analysis of events and programs for these various basketball related events and activities. o Double Pump Tournament organization and operation o Fullerton, CA basketball skills camp organization and operation o Mission Viejo, CA basketball camp organization and operation o Fullerton, CA basketball camp organization and operation o Newport, CA basketball camp organization and operation o Redlands, CA basketball camp organization and operation o Walnut Recreation basketball camp organization and operation o Fullerton, CA basketball camp organization and operation o Mission Viejo, Ca basketball camp organization and operation · Coaching for individual players within organizations as well as basketball program coaches and administrators, providing additional opportunity for individual basketball player and overall basketball program advancement. We focus on programs that we believe have a desire to do what is best for the individual player as well as the program as a whole. The better the program with regards to success on the court and the better the program with regards to the successes of the individual players to achieve success at the next level, the more likely it is that more kids will be enrolled which in turn can lead to more success for the program financially. 11 Our goal is to enhance each program in these areas and provide every member of each program we are consulting with a better understanding of the processes involved with eventual achievement at the next level they are attempting to reach. Our advisory position will allow the individual and organization to better focus on a more realistic goal and narrow their own attempts at future successes. As an example, we will tell each player what level we feel they are best suited for, as well as explain the process involved in achieving a scholarship or walk on status at a university or college. With regards to the program, we will educate the coaches to become better on court managers as well as teach them the necessary skills to enhance the players’ experience. We will provide critiques as well as grade the program on a scale of 1-10. We will suggest items where we feel the program needs to improve which will ultimately allow for a better experience for the consumer. Our pricing strategy will be based on market value, size of the program and amount of feedback desired. We will charge between $50 and $150 per participant depending upon the number of persons enrolled and the nature of the program, such as the size of the market and the amount of feedback required. We will have different levels of consultation. We can simply run an event with no feedback, or we can run a program with feedback, both program organizers and players.Feedback can be in the form of video, written or verbal. Revenue Recognition Revenue is generated from consultation, feedback, coaching and program management. The process of revenue generation commences with either a phone call or email communication with the potential customer. The communication is necessary to set up the watching of the kids/coaches/program coordinator perform and the cost of the consultation, feedback, coaching and program management. After a verbal arrangement is made, the customer is sent an invoice. Upon receipt of the invoice the customer is required to send the Company a cashier’s check or a bank certified check. The Company verifies receipt of payment by email. Once the event is completed the Company deposits the check. If feedback was purchased, a written evaluation is given from the Company to the players/coaches/event organizers. If coaching is purchased, the program the Company is evaluating hires the coaches who are then evaluated by the Company, based on their performance and knowledge of the sport. Evaluation and consultation occurs as they perform. After evaluation, feedback is given. For program management, a “wrap up” evaluation is given to the program director and all management of the camp. Then there will be a sit down and discussion period. Off Balance Sheet Arrangements We do not have any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenue or expenses, results of operations, liquidity or capital expenditures or capital resources that is material to an investor in our securities. Impact of Recently Issued Accounting Standards FASB Accounting Standards Update No. 2011-08 In September 2011, the FASB issued the FASB Accounting Standards Update No. 2011-08 “Intangibles—Goodwill and Other: Testing Goodwill for Impairment” (“ASU 2011-08”). This Update is to simplify how public and nonpublic entities test goodwill for impairment. The amendments permit an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350. Under the amendments in this Update, an entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount. 12 The guidance is effective for interim and annual periods beginning on or after December 15, 2011. Early adoption is permitted. FASB Accounting Standards Update No. 2011-11 In December 2011, the FASB issued the FASB Accounting Standards Update No. 2011-11 “Balance Sheet: Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). This Update requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. The amended guidance is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. FASB Accounting Standards Update No. 2012-02 In July 2012, the FASB issued the FASB Accounting Standards Update No. 2012-02 “Intangibles—Goodwill and Other (Topic 350) Testing Indefinite-Lived Intangible Assets for Impairment” (“ASU 2012-02”). This Update is intended to reduce the cost and complexity of testing indefinite-lived intangible assets other than goodwill for impairment. This guidance builds upon the guidance in ASU 2011-08, entitledTesting Goodwill for Impairment. ASU 2011-08 was issued on September 15, 2011, and feedback from stakeholders during the exposure period related to the goodwill impairment testing guidance was that the guidance also would be helpful in impairment testing for intangible assets other than goodwill. The revised standard allows an entity the option to first assess qualitatively whether it is more likely than not (that is, a likelihood of more than 50 percent) that an indefinite-lived intangible asset is impaired, thus necessitating that it perform the quantitative impairment test.An entity is not required to calculate the fair value of an indefinite-lived intangible asset and perform the quantitative impairment test unless the entity determines that it is more likely than not that the asset is impaired. This Update is effective for annual and interim impairment tests performed in fiscal years beginning after September 15, 2012. Earlier implementation is permitted. Other Recently Issued, but not Yet Effective Accounting Pronouncements Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated financial statements. Critical Accounting Policies Emerging Growth Company We are an emerging growth company under the JOBS Act. We shall continue to be deemed an emerging growth company until the earliest of: 13 (a) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; (b) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective IPO registration statement; (c) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (d) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.’. As an emerging growth company we are exempt from Section 404(b) of Sarbanes Oxley. Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting.As an emerging growth company we are also exempt from Section 14A (a) and (b) of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes.These exemptions are also available to us as a Smaller Reporting Company. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(2) of the Jobs Act, that allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates. Results of Operations For the period from February 29, 2012 (date of inception) to March 31, 2013, we had $62,700 in revenues, and $23,908 in cost of revenues, giving rise to a gross profit of $38,792. Operating expenses for this period totaled $51,644, of which $24,850 was professional fees, $13,632 officer’s compensation, and $13,162 of general and administrative expenses. A foreign currency transaction loss of $2,265 and a state income tax provision of $1,122 have been made for the period from February 29, 2012 (date of inception) to March 31, 2013, resulting in a net loss of $16,239. Future Plans SUPPLEMENTAL ACTIONS COST Hire a promotional/advertising company to expand our reach domestically and internationally. They would get our name out to more coaches, design and provide official company clothing attire, table banners, tables, tents, pamphlets and similar products $ Contract a webmaster to maximize website optimization and perform daily updates. Add features to include newsletters, blog, and videos. Quicker site loading. Will also utilize search engine optimization. Will interconnect and manage all social media to include: LinkedIn, Twitter, Facebook, Youtube, Tumblr to spruce up the website and maintain it daily. $ Travel on road shows both domestically and internationally to promote our business.Network at major sporting events where we could advertise our services such as NBA finals, NCAA final 4, AAU nationals for all levels. $ Hire additional staff to work our events in order to have concurring events. $ Hire two additional coaches to consult and carry out our mission $ Purchase additional basketball training equipment to use for consulting engagements. Also purchase coaching videos to build company media library. $ Lease office space and upgrade office.Better phones, computers, iPads, video recording equipment, televisions we could travel with, desks, fax machine, and office furniture. $ Open online store to sell our products: Gear w/ our logo on it, instructional videos for all levels (beginner to expert) of players and coaches. $ 14 Except for illness of management or cancellation of events by sponsors, the primary obstacle to implementing this plan will be the lack of available funding. Liquidity and Capital Resources We have engaged in and/or will in the future engage in or continue to engage in the activities described in“Business” above which have already resulted in our generating $62,700 of revenue andno accounts receivable through March 31, 2013. As of March 31, 2013, we had approximately $43,246 in cash in the bank. We anticipate that we will incur certain costs irrespective of our operational and business development activities, including bank service fees and those costs associated with SEC requirements associated with remaining a public reporting entity, estimated to be approximately $40,000 annually. We anticipate that we would incur a minimum of $48,000 in operational expenses during the next 12 months if we continue to implement our business plan at its current level, comprising expenses related to continuing to hold and participate in similar events at the same rate as currently. Accordingly, we estimate our total need for funds for operations at our current level, including all expense of going and staying public and continuing operations at their current level in the next 12 months is $88,000. Thus, we anticipate an average monthly burn rate of no more than $7,334 during the next 12 months to maintain operations at their current levels as well as pay costs associated with staying public. We believe that our current cash resources plus anticipated revenues during the next 12 months will be sufficient to meet these requirements. However, on April 1, 2012, we entered into a Funding Agreement with Dave Taylor, our president and Director, to provide operational and staying public funding for us in such amounts as are required to meet these needs during the next 12 months if we do not generate sufficient cash flow in addition to our cash on hand to fund these operations. We estimate that we will need up to an additional $145,000to support theimplementation of our business plan at the maximum optimal levelas described in the table above. If we do not generate sufficient cash flow from operations in excess of the amount necessaryto maintainoperations at their current levels as well as pay costs associated with going and staying public, we may have to raise additional capital to finance activities desiredto support theimplementation of our business plan at the maximum optimal level. Any such financing could be difficult to obtain or only available on unattractive terms and could result in significant dilution of stockholders’ interests. Failure to secure any necessary financing in a timely manner and on favorable terms could hinder our delay our desired activitiesto support theimplementation of our business plan at the maximum optimal level. Except as set forth above, we do not have any plans or specific agreements for new sources of funding or any planned material acquisitions. During the interim period ended June 30, 2012, $15,132 of operating expenses were paid on behalf of the Company by its Chief Executive Officer and recorded as a capital contribution. As of December 31, 2012, the recorded capital contribution of $15,132 was re-classed as loan payable and repaid. Further, for the year ended March 31, 2013, the Company’s stockholder paid $1,500 of expenses associated with the generation of consulting revenue during the period. Our auditor has indicated in its report that the fact that we are in the development stage raises substantial doubt about our ability to continue as a going concern.The financial statements do not include adjustments that might result from the outcome of this uncertainty and if we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. Item 7A. Quantitative and Qualitative Disclosures About Market Risk Not required. 15 Item8. Financial Statements Taylor Consulting, Inc. (A Development Stage Company) March 31, 2013 and 2012 Index to the Financial Statements Contents Page(s) Report of Independent Registered Public Accounting Firm F-2 Balance Sheets at March 31, 2013 and 2012 F-3 Statements of Operations for the fiscal year ended March 31, 2013, for the Period from February 29, 2012 (Inception) through March 31, 2012 and for the Period from February 29, 2012 (Inception) through March 31, 2013 F-4 Statement of Stockholders' Equity for the Period from February 29, 2012 (Inception) through March 31, 2013 F-5 Statements of Cash Flows for the fiscal year ended March 31, 2013, for the Period from February 29, 2012 (Inception) through March 31, 2012 and for the Period from February 29, 2012 (Inception) through March 31, 2013 F-6 Notes to the Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders’ of Taylor Consulting, Inc. Hamden, Connecticut We have audited the accompanying balance sheets of Taylor Consulting, Inc., a development stage company, (the “Company”) as of March 31, 2013 and 2012 and the related statements of operations, stockholders’ equity and cash flows for the fiscal year ended March 31, 2013, for the period from February 29, 2012 (inception) through March 31, 2012 and for the period from February 29, 2012 (inception) through March 31, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of March 31, 2013 and 2012 and the results of its operations and its cash flows for the fiscal year ended March 31, 2013, for the period from February 29, 2012 (inception) through March 31, 2012 and for the period from February 29, 2012 (inception) through March 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company had a deficit accumulated during the development stage at March 31, 2013 and had a net loss and net cash used in operating activities for the fiscal year then ended. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Li and Company, PC Li and Company, PC Skillman, New Jersey May 1, 2013 F-2 TAYLOR CONSULTING, INC. (A Development Stage Company) Balance Sheets March 31, March 31, ASSETS CURRENT ASSETS: Cash $ $ Income tax receivable - Total Current Assets OFFICE EQUIPMENT Office equipment - Accumulated depreciation ) - Office Equipment, net - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Income tax payable - Accrued expenses - Advances from stockholder Total Current Liabilities STOCKHOLDERS' EQUITY: Preferred stock: par value $0.000001; 10,000,000 shares authorized; none issued or outstanding - - Common stock: par value $0.000001; 90,000,000 shares authorized; 8,020,000 and 5,000,000 shares issued and outstanding, respectively 8 5 Additional paid-in capital Earnings (deficit) accumulated during the development stage ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the financial statements. F-3 TAYLOR CONSULTING, INC. (A Development Stage Company) Statements of Operations For the Period from For the Period from For the Fiscal Year February 29, 2012(inception) February 29, 2012(inception) Ended through through March 31, 2013 March 31, 2012 March 31, 2013 Revenue earned during the development stage $ $ $ Cost of revenue Gross Margin OPERATING EXPENSES: Officer's compensation - Professional fees General and administrative - Total operating expenses LOSS FROM OPERATIONS ) ) OTHER (INCOME) EXPENSE: Foreign currency transaction (gain) loss - Other (income) expense, net - Income (loss) before income tax provision (benefit) ) ) Income tax provision (benefit) Federal ) - State - Total income tax provision (benefit) ) NET INCOME (LOSS) $ ) $ $ ) NET INCOME (LOSS) PER COMMON SHARE - BASIC AND DILUTED: $ ) $ Weighted average common shares outstanding - basic and diluted See accompanying notes to the financial statements. F-4 TAYLOR CONSULTING, INC. (A Development Stage Company) Statement of Stockholders' Equity For the Period from February 29, 2012 (Inception) through March 31, 2013 Earnings (Deficit) Common Stock, Par Value $0.000001 Additional Accumulated during the Total Number of Paid-in Development Stockholders' Shares Amount Capital Stage Equity February 29, 2012 (Inception) - $
